   Case 2:10-cr-01234-CAS Document 175 Filed 06/06/19 Page 1 of 1 Page ID #:1269 COURT

                                                                                                                                                                    '~'           f

                                                     UNITED STATES DISTRICT COURT                                                                            CENT          TRICK01= i           ~~7~.
                                                 CENTRAL DISTRICT OF CALIFORNIA                                                                              ~Y
                                                                                                       CASE NUMBf;R:

UNITED STATES OF AMERICA,
                                                                                                                                2:10-CR-01234-CAS - 1
                                                                                 Pl~intiff(s)
                                                V.
TIMOTHY GOME'L,


                                                                                                                       WARRANT FOR ARREST
                                                                              Defendant(s).


TO:            UNITED STATES MARSHAL AND ANY AUTHORI7.ED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrestTIMOTHY GOMEZ
and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): ~ Complaint ❑Indictment
0 Information ~ Order of Court ❑Violation Petition 0 Violation Notice
charging him/her with nNita~,F~~:~~~~>~,~>~,~~~~<~~~.~.,~~«~~~,~~~,
Failure to appear before. Court for a hearinU nn 1 une
                                           _~__    - 6,                                           ~                                                                       _,...   ~ ~:
                                                                                                                                                                                  ~
                                                                                C/CA                                                                                  ^~          c,>> s"
                                                           ARRESTED WITHI~i THE
                                                           [] HYSICAL      [ )~~x~NDER                                                                               ~
                                                                                                                                                                     -
                                                                                                                                                                                  ~= ~~ -.~
                                                                                                                                                                                  -~-.~
                                                           [ DIRE~T'ED     [ ]DETAINER                                                                               -            - - - _ ~-
                                                                                                                                                                                           ~,
                                                            []OTHER AGEI~IC~                                                                                          _             ', r



in violation of Title                   1~                    ~'U                     e~              e,                           31 6                               v~              ~ ~~


  Kiry K. Gray
  ti~a~ir: oE~ iss~r~nrc ove~ier.a


  Clerk of Court                            ~~~~s_or
                                                                                                                June 7, 2018, Los Angeles, California
  Tm r- sir ustr~~c oFetc~a           ~~à,,r        ,~.                                                        u,~ re .a~r> [.or:,~i iciti ur isst~nn~~ce
                                      `
                                      a
    Catherine Jean ~ S/                                                                                    ~i~. Christina A. Snyder
  SfGN:AlZ.'Rh i)P I~GPU"CY CLE'.RK   ~ bjk                                                                     VdDIL OP 1lfPI~'LA[. O1-DICER
                                           yi ~ ' ;

                                           ~iS~~~~QG~"                                 RF.TL`RN

PHIS W ARR.-1 V'I~ b1'Ati RFCFICk1D AND F,C L~ UIF.I) bNITH PHI 1HR[ST OF TI IF A60~"F 'V.~~1FU DL 1'FNDA1'l' 1 Y (LUI;APIONI:




U.A"I'E RECFI~'P.D                                                                                         N AhIL OP AHRI'S'I~ING OFPICFR



r>:~~rr ~~r aaxrs~r                                                                                        PI"C L}~.



DkiSCRIPT[VF. INFORMATION POH DEFF.NDAN7'
CONT,AINFO ON PAGE TWO                                                                                     SIGA~ATCHE l)F :ARRGSTItiG OFFICEN




G-04      (lU/l5)                                                          WARRANT FOR ARREST                                                                              Page 1 of~2
